DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/JP2019/035129 filed on September 06, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura (JP 2008/305634).

In regards to claim 1, Nishimura teaches a wiring member (figure 8) comprising: a first electric wire (top wire (2), figure 8); a second electric wire (bottom wire (2); figure 8); a braided wire (3); a resin (101); a sheath (covering of wire (1), figure 8); and a ground wire (9), wherein the sheath surrounds the first electric wire, the second electric wire, and the braided wire (figure 8), the sheath has a first end that exposes the first electric wire, the second electric wire, and the braided wire (figure 8), the ground wire (9) is electrically continuous with the braided wire (3), the braided wire (3) surrounds (on its side) the first electric wire (top wire (2), figure 8), the braided wire (3) has a second end that exposes (the end that connects (9)) the first electric wire (2) away from the first end, the resin seals (101), in a liquid-tight manner (water stop agent (paragraph [0029]), the sheath and a region covered by the sheath (covering of wire (1), figure 8) at least at the first end (figure 8), and the braided wire (3) and a region surrounded by the braided wire  (3) at least from the first end to the second end, and the first electric wire, the second electric wire, and the ground wire (9) are exposed from the resin (figure 8).

In regards to claim 2, Nishimura teaches the wiring member according to claim 1, wherein the ground wire (9) is also used as the braided wire (since It is connected to the braided wire (3), figure 8).

In regards to claim 3, Nishimura teaches the wiring member according to claim I, wherein the ground wire (9) has a core wire and a covering (the conductor 9 of the insulated wire 9; paragraph [0004]), the core wire (the conductor 9) is electrically connected to the braided wire (3), the covering .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/KRYSTAL ROBINSON/Examiner, Art Unit 2847